
	
		I
		112th CONGRESS
		2d Session
		H. R. 3999
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for mortgage insurance.
	
	
		1.Mortgage insurance
			(a)In
			 generalSubclause (I) of
			 section 163(h)(3)(E)(iv) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or accrued after December 31,
			 2011.
			
